Citation Nr: 1117028	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-40 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to enhanced death pension benefits due to the need for aid and attendance and/or housebound status of a surviving spouse.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to June 1946.  He died in April 2006.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2011, the appellant testified before the undersigned Acting Veterans Law Judge, seated at the RO.  A written transcript has been made and associated with the claims file.  

The issue of whether the appellant's income was properly computed for VA death pension benefits purposes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks enhanced VA death pension benefits  based on the need for aid and attendance and/or housebound status.  She is the surviving spouse of the Veteran.  VA pays pension benefits to surviving spouses in certain circumstances.  38 U.S.C.A. § 1541(a).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  If the criteria for regular aid and attendance are not met, special monthly compensation or pension may be awarded if a surviving spouse is permanently housebound by reason of disability.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.351(f).  A surviving spouse will be considered to be permanently housebound when she is substantially confined to her house (ward or clinic areas, if institutionalized) or immediate premises by reason of a disability or disabilities reasonably certain to remain throughout her lifetime.  38 U.S.C.A. § 1541(e)(2); 38 C.F.R. § 3.351(f).

Entitlement to aid and attendance was denied in September 2007 based in part on a May 2006 aid and attendance examination received in June 2006.  Subsequent private treatment records and the appellant's Board hearing testimony raise the possibility that her condition has worsened since the May 2006 examination.  In non-compensation claims, VA's general duty to assist under 38 U.S.C.A. § 5103A(a)(1) requires that VA "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a [VA] benefit."  Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In the circumstances of this case, the Board finds that VA's duty to assist requires a remand for a new medical examination to determine if the appellant meets the criteria for aid and attendance and/or housebound status.

In addition, the appellant has stated she receives Social Security Disability benefits.  Nevertheless, the Social Security Administration (SSA) records associated with her SSA claim have not been associated with the claims file, and are possibly relevant to the appellant's  claim.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the SSA and request all pertinent documentation pertaining to any claim for disability benefits by the appellant.  These records should be associated with the claims file.  Any negative response must be documented in the claims folder.  

2.  Schedule the appellant for a VA aid and attendance/housebound examination.  The examiner should review the claims file and note review of the claims file in the examination report.  The examiner is requested to provide an evaluation of all of the appellant's disabilities and their effect on her capability for self care in her home.  The examiner's assessment must include, but not be limited to, evaluation of such conditions as: the appellant's vision; the ability of the appellant to dress or undress herself, to keep herself ordinarily clean and presentable, or to feed herself; ability to attend to the wants of nature; and any incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the appellant's claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).  

